 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JOHN DOE I, et al.,                                      Case No.: 2:16-cv-00239-APG-PAL

 4          Plaintiffs                                  Order for Proposed Joint Pretrial Order

 5 v.

 6 JEREMIAH MAZO, et al.,

 7          Defendants

 8

 9         The proposed joint pretrial order was due December 28, 2018. ECF No. 90. The

10 remaining parties did not file a proposed joint pretrial order.

11         IT IS THEREFORE ORDERED that on or before January 31, 2019, the parties shall file

12 a proposed joint pretrial order or papers dismissing the remaining parties. The failure to do so

13 may result in sanctions, including dismissal of the case.

14         DATED this 3rd day of January, 2019.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
